                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Deano McCort,

             Plaintiff,

     v.                                       Case No. 2:19-cv-2931
State of Ohio, et al.,

             Defendants.


                                      ORDER
       This is an action filed pursuant to 42 U.S.C. §1983 against
the State of Ohio and various state officials.              At the time the
complaint was filed, plaintiff was an inmate incarcerated in the
Belmont Correctional Institution.          The Magistrate judge issued an
order on August 14, 2019, requiring him to submit the filing fee or
an in forma pauperis application within thirty days, and cautioning
him that the failure to do so would result in the dismissal of his
case for failure to prosecute.          Plaintiff did not respond to the
court’s order, and on August 29, 2019, the order was returned to
the court as undeliverable.
       On November 15, 2019, the magistrate judge issued a report and
recommendation concerning plaintiff’s failure to respond to the
court’s orders.       In the report and recommendation, the magistrate
judge recommended that the action be dismissed pursuant to Fed. R.
Civ.    P.   41(b)    for   failure   to   prosecute.      The   report   and
recommendation was returned to the court on            December 11, 2019, as
undeliverable, with a notation that plaintiff was released on
parole.
       The report and recommendation specifically advised the parties
that objections to the report and recommendation were due within
fourteen days, and that the failure to object to the report and
recommendation “will result in a waiver of the right to de novo
review by the District Judge and waiver of the right to appeal the
judgment of the District Court.”         Doc. 6, p. 5.   The time period
for filing objections to the report and recommendation has expired,
and no objections to the report and recommendation have been filed.
     Plaintiff has failed to timely prosecute this action as
directed by the court orders.       Defendant has also failed to comply
with his affirmative duty to provide the court with a valid address
and to notify the court of any change in address.            See Barber v.
Runyon, No. 93-6318, 1994 WL 163765 at *1 (6th Cir. May 2, 1994).
By failing to keep the court apprised of his current address,
plaintiff has demonstrated a lack of prosecution of his action.
See Walker v. Cognis Oleo Chem., LLC, No. 1:07-cv-289, 2010 WL
717275 at *1 (S.D.Ohio Feb. 26, 2010).
     Under Rule 41(b), district courts have the authority to
dismiss an action for the failure of a plaintiff to prosecute a
claim or to comply with the Federal Rules or any order of the
court. Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736
(6th Cir. 2008). The court concludes that dismissal for failure to
prosecute is warranted in this case.
     In   accordance     with      the   foregoing,    the    report     and
recommendation   (Doc.   6)   is   adopted.     The   instant   action    is
dismissed with prejudice pursuant to Rule 41(b) for lack of
prosecution.     The clerk is directed to enter final judgment
dismissing this case.




                                     2
     It is so ordered.


Date: January 2, 2020            s/James L. Graham
                         James L. Graham
                         United States District Judge




                             3
